The present application is being examined under the pre-AIA  first to invent provisions.
This office action is in response to Claim filed on  05/13/2022. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone conversation with Tairan Wang (Reg.# 67961) on 08/23/2022.

IN THE CLAIMS:
Please cancel claim 20,  amend Claim 1 and add claim 21 as follows:

    PNG
    media_image1.png
    513
    645
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    403
    658
    media_image2.png
    Greyscale



REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The present invention relates to interconnect testing in 3D integrated circuits.
The prior arts of record (Shetty et al., US 20120221906, as example of such prior arts) teaches a multi-die chip module (MCM) comprises a first die containing a first test controller and a second die containing a second test controller coupled to the first die via an interconnect, however fail to teach the claimed specifics of:

 “a scan path comprises a closed loop comprising each of said first and second plurality of latches, 
the scan path goes consecutively through: a first latch in the first plurality of latches in the first die, a second latch in the second plurality of latches in the second die, a third latch in the second plurality of latches in the second die, and a fourth latch in the first plurality of latches in the first die,
the first latch and the fourth latch are adjacent to each other in the first die, and
the second latch and the third latch are adjacent to each other in the second die.”
as it pertains to the other portions of the claim as a whole, in a manner that would not motivate a person of ordinary skill in the art at the time the invention was made to combine it as an obvious inclusion for Independent claim 1.

 “wherein a scan path comprises a closed loop comprising each of the plurality of latches in the first and second dies,
wherein the scan path goes consecutively through: a first latch in the first die, a second latch in the second die, a third latch in the second die, and a fourth latch in the first die,
wherein the first latch and the fourth latch are adjacent to each other in the first die,
wherein the second latch and the third latch are adjacent to each other in the second die.”
as it pertains to the other portions of the claim as a whole, in a manner that would not motivate a person of ordinary skill in the art at the time the invention was made to combine it as an obvious inclusion for Independent claim 11.

“a scan path comprises a closed loop comprising each of the plurality of latches in the first and second dies,
the scan path goes consecutively through: a first latch in the plurality of latches in the first die, a second latch in the plurality of latches in the second die, a third latch in the plurality of latches in the second die, and a fourth latch in the plurality of latches in the first die,
the first latch and the fourth latch are adjacent to each other in the first die, and
the second latch and the third latch are adjacent to each other in the second die.”
as it pertains to the other portions of the claim as a whole, in a manner that would not motivate a person of ordinary skill in the art at the time the invention was made to combine it as an obvious inclusion for Independent claim 21.

As such, modification of the prior arts of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior arts. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior arts of record to encompass the limitations set forth in the present claims. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate or render obvious the combined specifics of the claimed invention. Hence, claims 1-19 and 21 are allowable over the prior arts of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONG TANG whose telephone number is (469)295-9106.  The examiner can normally be reached on Monday - Friday 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571)270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RONG TANG/Examiner, Art Unit 2111  
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111